 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDPreston Products Company, Inc.andInternationalUnion,United Automobile,Aerospace and Agricul-tural ImplementWorkers ofAmerica (UAW),AFL-CIO. Cases 7-CA-5861 (1) and (2)January 16,1968DECISION AND ORDERBY MEMBERSBROWN,JENKINS,AND ZAGORIAOn September 12, 1967, Trial Examiner HerzelH. E. Plaine issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin other unfair labor practices alleged in the com-plaint and recommended dismissal of these allega-tions. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Preston Products Com-pany, Inc., Grand Rapids, Michigan, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.'The Trial Examiner found that Respondent did not engage in surveil-lance in violation of Section 8(a)(1) of the Act.He also failed to find, as al-leged in the complaint,that Respondent violated Section 8(a)(l) by Pres-ident Anthony Preston's statements to employee Essie Millbrooks in thepresence of, employees Delores Domasik and Linda Brookstra as to thereasons why Millbrooks did not receive a bonus. We note that no excep-tions were filed to the Trial Examiner's conclusions as to these 8(a)(1) al-legations of the complaint,and we adopt thempro forma.TRIAL EXAMINER'S DECISIONHERZEL H. E. PLAINE, Trial Examiner: This proceed-ing was initiated pursuant to Section 10(b) of the NationalLabor Relations Act (the Act), upon charges by theUnion, the Charging Party, filed January 10 and March3,1967, and complaints issued thereon consolidatedunder the amended complaint of March 23, 1967.The amended complaint alleged that Respondent en-gaged in unfair labor practices that violated Section8(a)(1), (3), and (4) of the Act by discriminatory refusal topay a 1966 Christmas bonus to one employee and dis-criminatory reduction in the 1966 Christmas bonus oftwo other employees, and by discriminatory dischargethereafter of two of the three employees, because ofunion activities, filing charges with the Board, and givingtestimony before the Board; and violating Section 8(a)(1)of the Act by instructing and encouraging employees toengage in surveillance of the union activities of fellow em-ployees.Respondent entered a general denial and an affirmativedefense that the two terminated employees were laid offin the normal course of business because of a temporarycutback in employment.On due notice the case was heard in Grand Rapids,Michigan, on May 1-3, 1967. Counsel for the partieshave filed briefs.'Upon the entire record of the case and from my obser-vation of the witnesses, I make the following: 2'Counsel for the Respondetnt has devoted a portion of his brief toproposing what is in effect a motion that I adopt or direct adoption of theterms of an alleged"settlement"among the parties in lieu of adjudicatingthe issues presented in the case.Thiswas essentially the position Respondent took that was not adoptedat the hearing,after I had allowed a substantial period of time for settle-ment negotiations,out of my presence,and after a tentative agreementbrought to me for tentative approval foundered on the ultimate objectionsof General Counsel that the backpay offered the discharged employees,who would be reinstated by the Respondent,was considerably less thanfull backpay. At that point both the Charging Party and General Counselwithdrew whatever conditional agreement they had signified.In view ofRespondent's renewed contention that he had a "settlement"which was"arbitrarily" denied him by the General Counsel, I gave the parties afurther opportunity,before I wrote this Decision(notice and order of July20, 1967),to confer and to advise me whether a settlement could bereached,or to express their views if one could not be reached.From thesupplemental memorandum of the Respondent,the reply brief of theGeneral Counsel,and the telegram of the Charging Party, it appears thatthere has been no change in offers or positions.The difficultywith Respondent's position is not a lack of authority inthe TrialExaminer to accept a settlement,in an appropriate case,where-a party will not join in a settlement agreed to by other parties.The authori-ty is stated in the NationalLaborRelations Board Rules and Regualtions,Series 8, Section 101.9 (d), as amended July4, 1967;and seeLocal 638,United Assn. of Journeymen etc. and Nepco Terminal Corp.,158 NLRB1747. The difficultyis that there never was final agreement among any ofthe parties on the terms of a settlement,and since the terms that Respond-ent alone proposes are less than full vindication of the complaint and sub-stantially less in respect of backpay,I cannot say that it is in the public in-terest to brush aside the objections of the General Counsel and ChargingParty, and direct entry of an unexplainedprima facieinsufficient orderclosing the case without benefit of the hearing.At thetime the tentativesettlement was first rejected,Iwas informed that the dollars offered werewell under half of the accrued backpay, and today, with no change in theoffer, the difference would be even greater.If the Respondent is suggesting,as General Counsel thinks Respondentsuggests,that it is entitled to a credit,on any backpay obligation,of unem-ployment compensation paid by the State of Michigan to the dischargedemployees concerned,Respondent is plainly in error,N.L.R.B.v. GulletsGin Company,340 U.S. 361, 364.The motion for entry of an order adopting the terms of the alleged settle-ment is denied.2To correct errors whichappear inthe transcript of the record, I haveordered the corrections set out in Appendix A of this Decision.[Appendix A omitted from publication.]169 NLRB No. 34 FINDINGS OF FACT1.JURISDICTIONPRESTON PRODUCTS CO., INC.189The Respondent is a Michigan corporation with itsplace of business in Grand Rapids, Michigan, where it isengaged in the processing, assembling, manufacturing,selling, and distributing of automotive parts and relatedproducts. During the 12 months prior to the issuance ofthe complaint, which was a representative period,Respondent purchased and caused to be delivered to itsGrand Rapids plant, directly from points outsideMichigan, goods valued in excess of $50,000; and manu-factured at, and sold and shipped from, its Grand Rapidsplant,directly to points outsideMichigan, productsvalued in excess of $50,000. The Respondent is engagedin commerce within the meaning of Section 2(6) and (7)of the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Background and IssuesIn recent times, since about March 1964, the Unionhas been campaigning to organize the employees ofRespondent's plant engaged in the production andprocessing of automobile parts. The Union lost an elec-tion on May 11, 1964, but prevailed before the Board oncharges of unfair labor practices, including refusal torecognize and bargain with the Union,Preston ProductsCompany, Inc.,158 NLRB 322, adopting Trial ExaminerOhibaum's Decision (November 15, 1965), in Cases7-CA-4726 and 7-CA-6197, tried in January 1965. TheBoard's Order directing Respondent to bargain with theUnion, and for other relief, has been contested, and thereare presently pending in the United States Court of Ap-peals for the District of Columbia petitions to review, andcross-petition for enforcement, of the Board's Order,combined under the lead name ofInternational Union,United Automobile Workers [Preston Products Co.]v.N.L.R.B.(Nos. 20,137; 20,185; 20,301) [392 F.2d 801].The present case is an outgrowth of the continuing con-test, involving events in 1966 and 1967 and essentiallytwo issues.(1) In December 1966, Respondent denied the custo-mary Christmas bonus to employee Essie Millbrooks,then employed 4 years, and sharply cut the bonus of em-ployee Estelle Hines, then employed 12 years, thoughmost of their eligible fellow workers of the racking depart-ment (those who worked 6 months or more) receivedChristmas bonuses higher than, or the same as, the previ-ous customary spring (May 1966) bonus. Respondentalso sharply cut the Christmas 1966 bonus of employeeWaregee Holt, then employed about 22 years, althoughmost of her eligible fellow workers (those who worked 6months or more) in the chrome inspection departmentreceived bonuses higher than, or the same as, the previ-ous spring bonus. Shortly thereafter, on February 24,1967, in a layoff of a number of employees, employeesMillbrooks and Hines were discharged, but in disregardof their seniority,a factor which was otherwise generallyobserved in this and previous layoffs, and notwithstand-ing recognition of their ability by immediate supervisors.EmployeesMillbrooks,Hines, and Holt had eachtestified for the General Counsel in the January 1965hearingin 7-CA-4726et al., supra.Thereafter,in June1965, employee Millbrooks filed with the Board addi-tionalcharges of her own against the Respondent,7-CA-5254, allegingdiscriminatory conduct of theRespondent in regard to certain conditions of her employ-ment(chargesdismissedby theRegionalDirectorwithout issuing a complaint).In the present hearing,Respondent has attributed to employee Holt, amongothers, sponsorship for the filing of a later unfair laborpracticechargeby the UnioninMarch 1966,7-CA-5492, whichcharge, in Mrs. Holt's case,relatedallegedly to "unilaterally decreasing"her Christmas 1965bonus(charge dismissed by the Regional Directorwithout issuing a complaint).Employees Hines and Holtgave evidence of participating in the continuing campaignto sign up employees for the Union.Notwithstanding Respondent'sgeneral denial of thecomplaint by its answer,and the assertion therein of aneconomicjustification for terminating the employment ofMillbrooks and Hines,Respondent offered no testimonydirectly explaining the discharge of the two employees orthe reduction of their Christmas 1966 bonuses along withthe reduction of the Christmas 1966 bonus of employeeHolt.The issue,therefore, is whether the General Counselhas made a sufficient showing to warrant a finding of dis-criminatory motive in the discharges and in the reductionof bonuses of the affected employees.(2)The complaint also charged that Respondent, byitsPresidentAnthony Preston, instructed and en-couraged employees to engage in surveillance of theunion activities of fellow employees.The issue is whether the instructions by PresidentPreston to a former supervisor,Bhupat Sangani,relatedtowatching for union activities, or suspected mal-feasance, by employees.B.Denial of Bonus and Discharge of Employee Mill-brooksAccording to the testimony of several witnesses, in-cluding employees EssieMillbrooks,EstelleHines,Waregee Holt, and Delores Domasik, Respondent heldtwo Christmas parties in the plant lunchroom December23, 1966, for the employees of the first and second shifts,respectively.These occasions had become customaryget-togethers over coffee and cake where Christmasbonuses were distributed to the employees.3According to employee Millbrooks the bulletin boardcontained a notice that all employees who had worked 6months or more would receive a bonus and, as employeesHines and Holt testified, President Anthony Preston re-peated this in his speech at the party for the first shift.At the party for the second shift, according to em-ployee Millbrooks, President Preston in his speech talkedabout the recent fire at the plant, the shortage of parts,and that bonuses would be cut one-third. He then passed3The custom of Christmasand springparties for distribution ofbonuses was about 10 years old, according to Waregee Holt, an employeefor about 23 years 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDout the bonuses, calling the employee names in alphabeti-cal order, but skipped employee Millbrooks, a 4-year em-ployee who received no bonus. At the conclusion of thedistribution, employee Millbrooks went forward accom-panied by two of her coworkers, employees DeloresDomasik and Linda Brookstra (who had received theirbonuses), to ask why she had not received a bonus, inview of the bulletin board notice. President Preston toldher, according to employee Millbrooks, that she hadharassed him, had been uncooperative, and had cost theCompany money by filing false labor charges against theCompany.'EmployeeMillbrooksaskedPresidentPreston if he were using her bonus to pay for the falsecharges. He said, no, not exactly, but that he did have topay for the false charges.General Counsel introduced a copy of a charge, filedwith the Board by employee Millbrooks on June 30,1965, claiming discrimination against her in certain condi-tions of her employment (G.C. Exh. 2) which charges, itwas stipulated, had been dismissed by the RegionalDirector without issuance of a complaint.5There was also introduced Respondent's compilationof certain employment data showing specifically thebonuses paid current employees (to the extent they werethen employed and eligible) in May 1965, December1965,May 1966, and December 1966, General Coun-sel'sExhibit 3. Employee Millbrooks had worked in theracking department.6 It appears that her bonus in May1965 was $105, her December 1965 bonus was $11, herMay 1966 bonus was $12, and her December 1966 bonuswas zero. In contrast, of the female rackers who hadworked more than 6 months at Christmas 1966, number-ing 33 employees, 19 rackers had received an increase inthe December 1966 bonus over the preceding May 1966bonus, and 5 rackers had received the same bonus as inMay 1966, making a total of 24 of the 33 eligibles whowere either not cut or received an increase in bonus inDecember 1966. Of the remaining eight rackers (therecord for a ninth, Maxine Thomas, who was employedsince July 12, 1965, and who testified at the hearing, isapparently incomplete),onlyemployeeMillbrooksreceived no bonus or a 100-percent cut, and employeeEstelleHines (discharged the following February withMil'lbroo'ks) received a 60-percent cut from the May 1966bonus; whereas the other six rackers received cuts rang-ingfrom a low of 5 percent to a high for but one employeeof 33 percent. (G.C. Exh. 3, pp. 7-10.)In the,racking department the record is clear that therewas no one-third cut in the Christmas 1966 bonus as Pres-ident Preston proclaimed. The record is further clearthatemployeesMillbrooksandHines,who weredischarged shortly thereafter, alone received the severepercentage cuts in Christmas 1966 bonus (compared withthe preceding May bonus) well in excess of a one-thirdcut.President Preston, who was the sole witness called bythe Respondent, did not deny or comment on any of em-ployee Millbrooks' testimony and offered no explanationof her bonus cut (or of the bonus cut for employee Hines)in contrast to the bonus increases for most of the eligiblewomen rackers. He did mention that the Company lostmoney in the 4 months ending October 30, 1966, the firstloss in any year since 1944 he said, and that it had a par-tially uninsured fire loss on November 29, 1966, but didnot attempt to relate these to the December 1966 bonussituation. On the contrary Preston devoted his discussionof the fire loss to the possibility of sabotage as its cause.On February 22, 1967, according to employee MaxineThomas, Foreman Jim Carden, who was supervisor ofthe second or night shift, walked about the shop askingvarious of the women to signify in writing whether theywould work on the first or day shift and advising that thenight shift was coming to an end and there would be alayoff of those not transferred on Friday, February 24.Foreman Carden told employee Millbrooks, who signedfor the transfer, according to the testimony of employeeMillbrooks, that he was sure she was not going to be laidoff because the layoff would be determined by seniority,that she was one of the oldest on the second shift, and thathe was pretty sure she would be transferred to the firstshift.7He also told employee Millbrooks that she hadability, according to employee Maxine Thomas. How-ever, on February 24, when Foreman Carden handed outthe transfer slips, he handed employee Millbrooks alayoff slip saying, as employee Millbrooks stated, that hewas sorry, he was not eating his words, he still thoughtshe should have been transferred to the first shift, but thathe did not own the place and he did as he was told.Fellow employees on the second shift who testified,MaxineThomas,LindaBrookstra,andDeloresDomasik, said that Foreman Carden told the girls thelayoff would be governed by seniority and ability. Eachof them, with considerably less seniority than employeeMillbrooks, after signifying willingness to transfer, wastransferred to the first shift on February 24.The testimony of employees Millbrooks and Domasikand the record of employment, G.C. Exhibit 3, indicatethat employee Millbrooks ranked third in seniority amongthe rackers of the second shift, excluding the lead girl, andoutranked six girls who were transferred to the first shiftwhen she was laid off, and also outranked a seventh girl,Faye Caines (or Alice Cain), who was laid off when' Mill-brooks was laid off, but who was recalled 3 weeks later.The testimony of employee Domasik and G.C. Exhibit 3also demonstrate that in previous layoffs and recalls,Respondent used seniority as its guide. EmployeeDomasik remembered the Easter 1965 layoff, when she,as the senior of four other girls, was the last to be laid off.G.C. Exhibit 3 reflects that in the January 11, 1967, recallof employees laid off in December 1966, seniors were4Employee Domasik testified to the same effect,stating that PresidentPreston told employee Millbrooks that she had harassed him and madefalse statements to the Union which cost him a lot of money, and thatbonuses were for people who cooperated.Employee Domasik,who wasonly a 2-year employee working in the same department on the secondshiftwith' employee Millbrooks at the same hourly rate of pay ($2 10),testified that she received a Christmas 1966 bonus of $100, which was$20 higher than her May 1966 bonus See also G C.Exh 3, p. 8.5 It is also a matter of record that employee Millbrooks gave testimonyin the January 1965 hearing for the General Counsel in support of theUnion's majonty status(158 NLRB 322) President Preston admitted thatin giving his new supervisor,Sangam,instructions and advice on dealingwith the women rackets he mentioned the NLRB hearing of January1965, and that Essie Millbrooks had been one of the people who testifiedin that trial6Racking,according to President Preston, is the placing of metal partson an electrically wired rack that carves the parts through variousi platingcycles in the process of nickel and chrome plating. The function of theracker is to make an electro-mechanical contact for the plating operation.7Foreman Carden did not testify. He was supervisor of the painting de-partment, at the time of the hearing,according to employee Domasik. PRESTON PRODUCTS CO., INC.preferred to juniors, and that in the layoff of February7-9, 1967, seniors were retained in preference to juniors.Again, as in the case of the nonpayment of the Christ-mas 1966 bonus, there was no testimony on behalf ofRespondent purporting to explain why other less seniorgirlswere preferred over employee Millbrooks in theFebruary 24 layoff or the March 15 recall. On the otherhand, there was uncontroverted testimony by employeeMillbrooks, whose testimony I had no reason to doubt,that Supervisor Sangani told her in late August that hewas instructed by (President) Tony Preston to watch her"so that we can get rid of you." Sangani testified, seeheadingE, infra,that Preston told him that employeeMillbrooks was one who testified against the Company(as Preston admitted, fn.5, supra), and that he wanted toget rid of her because he did not want a union, an accountwhich I have credited.C.Reduction of Bonus and Dischargeof EmployeeHinesEmployee Estelle Hines was a 13-year employee whenshe received her layoff notice on February 24, 1967.From her testimony she had worked 11 years on the line(plating) and the remainder on letters (racking), and wason the first or day shift of the racking department at thetime of layoff.At the Christmas party on December 23, 1966, for thefirst shift, she heard President Preston make a speech thateveryone employed for 6 months or more would receivea bonus, but due to the fact that he had not made anymoney for the last 6 months, bonuses would be cut byone-third. Preston also said, she stated, that he had given$20,000 in bonuses for the spring 1966 bonus but tookabout $16,000 "out of the fund" to give the Christmasbonus. He also referred to the plant fire that had occurredbefore Christmas.Employee Hines testified she received a Christmas1966 bonus of $20. Her Christmas 1964 and spring 1965bonuses had each been $100, and her Christmas 1965 andspring 1966 bonuses had each been $50. (See also G.C.Exh. 3, p. 8.)After the party she complained about the $20 bonus toher supervisor, Lawrence Smith, who commented that"there's a lot of 'em are unhappy," according to employeeHines. However, the record of bonus payments, see G.C.Exh. 3 as discussed under headingB, supra,reflects thatonly employees Hines and Millbrooks of the racking de-partment received the severe bonus cuts of over one-thirdinDecember 1966, in Hines' case 60 percent, and that 24of the 33 eligible female rackers received either an in-crease over, or the same as, the May 1966 bonus. Thecuts of the remaining few rackers were as low as 5 per-cent to a high for one employee of 33 percent.Just prior to February 24, 1967, Assistant Plant Su-perintendent Walter Barker came by and told employeeHines that the night and day shifts were being combined,that it was necessary to lay off 20 employees, and that shewas one of them. She asked if they were going by seniori-ty and he said yes. Whereupon employee Hines told himhe had quite a few to lay off before he got to her. Superin-tendent Barker replied, according to employee Hines,they were using seniority and ability to work "on theine." Employee Hines pointed out that she had workedon the line for 11 years and only better than a year on let-191ters (racking). Barker expressed surprise that, he did notknow this and had not been there too long himself, andwould look into it.Nevertheless, on February 24, 1967, employee Hineswas laid off. She was third in seniority in the racking de-partment, and had had no complaints about her work. Notonly were juniors on the first shift retained in preferenceto her but approximately eight junior rackers of thesecond shift, including employee witnesses Domasik,Brookstra, and Thomas, were transferred to the first shiftin preference to retaining her. Three weeks later a juniorracker,Alice Cain (or Fay Caines), also laid off onFebruary 24, was recalled (G.C. Exh. 3, p. 8), but therewas no recall offered employee Hines.Employee Hines testified that she was a member of theUnion, had distributed membership cards both before andafter the NLRB Decision (158 NLRB 322), and had dis-tributed about 25 to 30 cards in and about the plant innonworking time in October-November 1966. She alsotestified for the General Counsel in the N LRB hearing ofJanuary 1965.11Again, as in the case of employee Millbrooks,supra,President Preston made no comment in his testimony re-garding the testimony of employee Hines and offered noexplanation of the reduction of her bonus in December1966, or of her discharge in February 1967, or of thefailure to offer her reinstatement in preference to the lesssenior laid off employee later recalled.D. Reduction of Bonus of Employee HoltEmployee Waregee Holt had been an employee of theRespondent almost 22 years at the time of the 1966Christmas party. She was a chrome inspector working onthe first shift. Like employee Hines, heading C,supra,she heard President Preston announce at the party abonus for all who had worked 6 months or more. Not-withstanding she was the senior employee in the chromeinspection department, employee Holt received a bonusof only $50, which was the lowest paid anyone in the de-partment except two other employees, one CecliaNovakowski, hired in October 1964, paid no Christmasbonus and laid off directly thereafter, and Martha Hylton,hired in September 1964 and paid a bonus of $40 (G.C.Exh. 3, pp. 2, 3, 4, 10).InMay 1965, employee Holt's bonus was $120, inDecember 1965 it was cut to $70, remained at $70 forMay 1966, and was cut again, as indicated, in December1966 to $50 (G.C. Exh. 3, p. 3). Of the 30 eligible em-ployees in the chrome inspection department (39 em-ployees minus 9 employees who had worked less than 6months), the December 1966 bonus of 12 employees ex-ceeded their previous May 1966 bonus and the bonus of5 employees equaled their May 1966 bonus. Thus 17 em-ployees of the 30 eligibles received Christmas 1966bonuses exceeding or equal to their previous May 1966bonuses. Of the 13 employees who were cut in December1966, 4 still received well over $200 each and 6 were paid$100 or more, with employee Holt and 2 others alonereceiving $50 or less.Employee Holt went to her supervisor, Dorothy Bla-siak, after receiving the $50 bonus and asked if her workhad been satisfactory and whether it had to do with thecut in bonus. Supervisor Blasiak, according to employeeHolt, said she was surprised and did not know why the8See referencesto her credited testimony in 158 NLRB 322, 333, 336. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDreduction in bonus had been made because Holt's workwas very good and because Blasiak had in fact put Holton the merit list.Employee Holt testified that she had given testimonyfor the General Counsel at the January 1965 NLRB hear-ing, and the record of the case reflects that it was creditedtestimony (158 NLRB 322, 333). She testified that shehad been a union member for more than a year prior tothe present hearing and had given employee Hines 9 or 10membership cards. Employee Holt identified a leaflet(C. P. Exh. 1) distributed to all employees by Respondent,comprising a copy of a letter of May 4, 1966, fromRespondent to the Union (refusing negotiating informa-tion and declining to comply with the Board Decisionbecause the case was on appeal), and a notation toRespondent's employees not to be "mislead or panic[sic] into signingUnion cards" since the "Unionquestion was still before the courts and there is ... noneed for anyone to take any hasty action."EmployeeHoltacknowledged,atRespondent'srequest, that she had been associated with the unioncharge of unfair labor practices allegedly committed byRespondent, Case 7-CA-5492 (Resp. Exh. 1, filed inMarch 1966) that complained, among other things, ofRespondent "unilaterally decreasing" the bonuses ofknown union adherents. This charge was dismissed bythe Regional Director without issuance of a complaintbecause, as stated in the letter of dismissal, this particularallegationwould be remedied if the then pending caseagainst Respondent, 158 NLRB 322, reached the com-pliance stage (Resp. Exh. 2, May 3, 1966).As in the cases of employees Millbrooks and Hines,President Preston offered no testimony contradicting orcommenting upon the testimony of employee Holt or ex-plaining her bonus reduction.E. Instructing SurveillanceParagraph 9(a) of the complaint alleged that on or aboutAugust 5, 1966, the Respondent, by its agent AnthonyPreston, instructed and encouraged its employees to en-gage in surveillance of the activities of their fellow em-ployees on behalf of the Union.The evidence in support of this complaint was thetestimony of a former employee and supervisor, BhupatSangani, who worked for Respondent from August toDecember 1966. Sangani was raised and educated in In-dia, obtained a degree in chemistry from the Universityof Bombay, and had been in the United States about 6years.Sangani testified that he was hired at the beginning ofAugust 1966, as a plating engineer, and about a monththereafter became supervisor of approximately 23 to 25employees in, the racking, inspection, and plating depart-ments, The combined testimony of Sangani and PresidentPrestonmakes clear that while Sangani started as atechnician he had been hired with the mutual expectationof his becoming a production supervisor as he becamefamiliar with the plant's production activity. As Prestontestified,he started gradually assigning supervisoryresponsibility to Sangani first over the platers and thenover the rackers and inspectors in the plating room; anditwas established that Sangani exercised some superviso-ry authority well within the first month of his employmentbefore reaching the more comprehensive supervisorystatus over the three departments at the end of the month.According to Sangani, about 10 days after he came towork, President Preston called him to his office andtalked about his difficulties with employees and theUnion. Preston told him, said Sangani, that he did notwant a union in the plant, that he wanted employee EssieMillbrooks and another girl, who had testified against theCompany, watched,9 and "for me to work for the Com-pany as a spy." Preston said, according to Sangani, thatemployee Millbrooks had also testified against the Com-pany and that he wanted to get rid of her because he didnot want a union. On cross-examination, Sangam furthertestified that President Preston said a "lot" of the em-ployees were against him and engaging in sabotage, thatEssieMillbrooks was doing this, and there were otherswithout mentioning their names, that some of the peoplewould be working for Sangani and he (Preston) wantedSangani to watch these people and "look for what they doagainst the company." This was a long meeting, between1-1/2 and 2 hours, according to Sangani.Sangani testified to a second, briefer conversation, oc-curring sometime later, after he allegedly reported toPresident Preston that he hadn't found out about em-ployee Millbrooks because she was out sick for a time,and Preston reputedly told him "to find out what theyare up to."President Preston's version of these two conversationswith Sangani varied in a number of respects. Bothmeetings were brief occasions of a few minutes duration,according to Preston, and each took place on the platingline.The first discussion, 10 days after employee Sanganistarted work, occurred, according to President Preston,after the leadgirl on the line, Josephine Banka, com-plained that Sangani's frequent conversations, joking andlaughing with three of the rackers - employees Essie Mill-brooks, Delores Domasik, and Linda Brookstra - weredisrupting the work, and asked Preston to do somethingabout it. Preston said he brought the matter to Sangant'sattention while both were on the plating line, telling San-gani he was not to talk to these girls because it was inter-fering with production. Preston took occasion, he said, tocall Sangani's attention to a suspected slowdown in theplant and that Sangani was being used to contribute to itby the talking.The second occasion occurred, according to PresidentPreston, also on the plating line, when Sangani firstbecame racking department supervisor. Preston said hetold Sangani one of the problems was improper racking ofparts that resulted in scrapping of material, and that it wasone of Sangani's duties to find out who among the rackerswas not racking properly, and to teach or guide them, andif they could not be taught to have them transferred tosomething they could do.President Preston said he mentioned in the discussionthat Respondent had had an NLRB hearing 2 years agoand that employee Essie Millbrooks was one of the peo-ple who testified in that trial. Preston said he told Sanganito be cautious about women employees who tend to en-gage him in conversation that would "dilute his super-sSangani was unable to give the name of the other girl whom heidentified as "Estelle" and at another point as "Jeame," but stated she waspointed out to him and told she was a "problem and she has testifiedagainst the company for two or three years"President Preston admitted,infra,thathe discussed employee Millbrooks with Sangani,but denied hediscussed employee Hines, whose first name is Estelle. PRESTON PRODUCTS CO., INC.visory instructions," or "interfere with productivity."Preston denied that he used the word "spy" and statedthat he instructed Sangani as he did every supervisor,that what he was "being paid for is supervision. Thatmeans that they have to be aware of the action, the pro-ductivity and quality and the attitude of each and everyemployee."PresidentPrestonagreedwithSangani that hediscussed with him instances of plant sabotage in the pastseveral years, such as a cotter pin pulled out of a shaftcausing a hoist to malfunction, or placing of a strip ofplastic into an automatic switch preventing automatic ig-nition of a boiler; and testified that he cautioned Sanganito guard against additions of deleterious materials to plat-ing tank solutions that were causing damage.Allowing for exaggerations on both sides, such as San-gani's use of the word "spy" which I don't believe Pre-sidentPreston used,10 or Preston's claim that hediscussed the things he conceded telling Sangani in theopenness of the plating line (where employees could over-hear) rather than behind the closed doors of the office asSangani testified, certain clarity emerges from thetestimony of both men.It appears that President Preston was burdened withthe suspicion of sabotage and slowdown of production byplant employees, and instructed his supervisor-in-trainingand later supervisor, Sangani, to guard against it generallyand to watch specifically certain employees who Prestonthought might take part. In this connection, PresidentPreston voiced for Sangani's edification, Preston's op-position to the Union coming into the plant and some ofthe history of his battle with the Union, as he saw it; hisresolve to be rid of certain union supporters, such as em-ployee Millbrooks;ii his suspicion that some union sup-porters, including employee Millbrooks, might be par-ticipating in or planning a slowdown; and his instruction,as Sangani phrased it, that Sangani "look for what they doagainst the company."From the background and from the testimony in thecase, it appears to me that President Preston, who knewthe union supporters among the employees and that theywere active in the organizing that continued in 1966,12was not asking or instructing Sangani to observe theunion activities of employees but to watch for any actionsby employees to slow down or sabotage production.F.Conclusions1.The bonus cuts and discharges were discriminatoryThe summary of evidence under headings B, C, and D,with cross references toE, supra,isconclusive thatRespondent discriminatorily denied or reduced theChristmas 1966 bonuses of employees Millbrooks,Hines, and Holt, and thereafter on February 24, 1967,discriminatorily discharged employeesMillbrooks andHines, in violation of Section 8(a)(1), (3), and (4) of theAct.Employee Millbrooks, of the racking department, wasopenly told by President Preston at the Christmas 196611 It was apparent from other testimony that Sangani had reason to bearresentment toward Preston,because Preston failed to meet certain job de-mands Sangani made,and instead accepted his resignation in December1966 and refused to pay Sangam's moving expense from Grand Rapids,an expense that Sangani felt was owed him11EmployeeMilibrooks'testimony,under headingB, supra,indicates193party that she was paid no bonus because she had filedcharges with the Board against the Company, and thatbonuses were for people who cooperated. Employee Mill-brooks had filed charges against Respondent with theBoard in June 1965 that were later dismissed without is-suance of a complaint. In August 1966, President Prestonhad identified employeeMillbrookstohisnewsupervisor-in-training and later supervisor, Sangani, asone who, among other things, had testified against theCompany in the January 1965 Board hearing and whomhe planned to be rid of because he did not want a union.Supervisor Sangani (who was told to watch her andothers for a possible slowdown in production) told em-ployeeMillbrooksthatshewas being watchedpreliminarily to being dropped.EmployeeHines, a13-year employee, suffered afteremployee Millbrooks the next highest percentage reduc-tion in Christmas bonus in the racking department, a cutof 60 percent from the previous May or spring 1966bonus. Employee Hines had testified adversely to theRespondent in the 1965 Board hearing and had been ac-tive in obtaining union memberships both before and afterthe Board Decision in 1966.The payment of bonuses twice a year, in May andDecember, was a customary and established practice incompensating employees of the Respondent, going backat least 10 years, that had become a term or condition ofemployment,N.L.R.B. v. Electric Steam Radiator Cor-poration,321 F.2d 733, 736-737 (C.A. 6, 1963).Of the 33 eligible employees in the racking department(those who had worked 6 months or more), the largemajority received increases in the Christmas 1966 bonusover the previous May bonus and, all told, 24 of the 33employees received either an increase or the same bonusas previously. Of the few remaining employees, the cutsranged from 5 percent to 33 percent, except for em-ployees Millbrooks and Hines who were cut 100 percentand 60 percent, respectively. President Preston's state-ment to the employees at the morning and afternoonChristmas parties that bonuses were being cut by a third,was not true, and the severe cut of better than one-thirdwas applied only to employees Millbrooks and Hinesamong the racking department employees. In this connec-tion it should be noted that employees Millbrooks andHines already had suffered severe cuts since the May1965 bonus in the bonuses of December 1965 and May1966 (from $105 to $12 for Millbrooks and from $100 to$50 for Hines), which reductions were not typical of thebonuses paid their fellow employees in the racking de-partment.The same bonus cutting pattern was applied to em-ployeeWaregee Holt of the chrome inspection depart-ment. Mrs. Holt had been in the employ of Respondent22 years at Christmas 1966, and was the senior chromeinspector. Like employees Milibrooks and Hines, she hadtestified adversely to the Respondnet in the January 1965Board hearing; and Respondent attributed to her, amongothers, responsibility for the Union's filing in March 1966of a charge against Respondent with the Board (laterdismissed withoutissuanceof a complaint). Followingthat Sangani told her she was being watched "so that we can get rid ofyou.,,12Preston's leaflet to the employees, C P Exh 1 discussed under head-ingD, supra,suggested that employees not be"mislead" [sic] or "panic"into signing the union cards that were being distributed. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDher May 1965 bonus of $120, employee Holt's bonus ofDecember 1965 was reduced to $70, remained at $70 forMay 1966, and was cut again December 1966 to $50, giv-ing her the lowest bonus in a department of 30 eligiblesexcept for 2 much junior employees hired in Septemberand October 1964, respectively.In contrast, the majority of the eligible chrome inspec-tors received either increases in the Christmas 1966bonus or the same size bonus as in May 1966. Even of theremainder who sustained cuts (other than Holt and the 2juniors,supra)none were paid under $100 and somereceived well over $200.There were no complaints about the work performanceof employees Millbrooks, Hines, or Holt; indeed in Mrs.Holt's case, her supervisor expressed surprise at thebonus cut because she had put Mrs. Holt on the merit list.Shortly thereafter, on February 24, 1967, employeesMillbrooks and Hines were laid off without explanation,in disregard of the seniority rule,13 which was announcedand otherwise substantially followed in this and previouslayoffs, and ignoring their acknowledged ability and ex-perience.In the consolidation of the first and second shifts andelimination of the second shift that took place on Februa-ry 24, employee Hines, already on the first shift in theracking department and by virtue of her 13 years' service,third ranking employee in seniority in the whole depart-ment, was nevertheless discharged (without indicationshe would be recalled), while employees junior to herwere retained, including eight junior rackers of the secondshift who were transferred to the first shift while she wasbeing dropped. Seniority and alleged ability to work "onthe line" (the plating line) were cited to her by theassistant plant superintendent as the criteria for retention,yet not only her seniority but her 11 years' experience onthe plating line were deliberately ignored.Employee Millbrooks, a 4-year employee, ranked thirdin seniority among the rackers of the second shift. Whenconsolidation with the first shift was announced she hadbeen assured by the second shift supervisor, Carden, thatshe would be among those retained and transferred to thefirst shift, based on her seniority and ability. Neverthelesson February 24, 1967, she was discharged (without indi-cation she would be recalled), while six employees whomshe outranked in seniority were transferred to the firstshift. Supervisor Carden indicated to her that his authori-ty, and choice that she remain, had been overruled by su-perior authority.Also laid off, when employees Hines and Millbrookswere discharged on February 24, was employee Caines(or Cain), who worked on the second shift and was juniorto both of them. Three weeks later, on March 15, 1967,employee Caines was recalled to work without any offerby Respondent to recall Hines or Millbrooks. Previously,in recalls as well as in layoffs, Respondent had followedseniority, but was obviously disregarding it in the cases ofemployees Hines and Millbrooks.The Respondent abandoned the pretense of its formalanswer that there 'was an economic justification for ter-minating the employment of Hines and Millbrooks, andoffered no evidence or attempted justification at the hear-ing for selecting them for discharge and failing to recalleither, as laid-off employees were recalled. In its brief,Respondent now implies that there was some lack ofabihty in the two employees motivating the Respondentto discharge them, notwithstanding it offered not a wordto contradict the evidence that there was praise ratherthan complaint respecting their ability. In this respect itshould also be noted that President Preston, the sole wit-ness called on behalf of management, carefully refrainedfrom attempting to establish or even assert that employeeMillbrooks was involved in a slowdown, even though heand Supervisor Sangani testified he instructed Sangani towatch Millbrooks, among others, for such about 6 monthsbefore her discharge.President Preston likewise offered no testimony on, orexplanation of, the bonus reductions of employees Mill-brooks, Hines, and Holt.Without a justifying explanation, the discharges andbonus cutting were patently selective and discriminatory.Respondent's motivation emerges unmistakeably as thedesire to discourage union membership and unionizationof the shop by reprisal against the three employees fortheir union activities, and particularly for testifying adver-sely to Respondent in its Board contest of unionizationand for bringing or sponsoring charges against theRespondent before the Board.The conclusion is foundedon Respondent's continuing union hostility, previouslydocumented in 158 NLRB322, supra,and manifested inthis case in overt expressions of antiunionism and in-tended reprisal, made to Supervisor Sangani and em-ployee Millbrooks, and in the selective, disparate bonusreductions and discharges themselves for which no otherrational explanation was provided. On the latter score, aswas said by the Supreme Court of not unlike disparitiesinemployee treatment inN.L.R.B. v. Great DaneTrailers, Inc.,388 U.S. 26, "the company came forwardwith no evidence of legitimate motives for its discrimina-tory conduct," and failed to meet "the burden ... that itwas motivated by legitimate objectives."An employer is prohibited from discriminating, againstemployees who file charges or give testimony under theAct. Discharge, failure to rehire, or reduction in bonus forsuch reason violate Section 8(a)(1), (3), and (4) of the Act.For discriminatory discharge, seeM & S Steel Company,Incorporated, v.N.L.R.B.,533 F.2d 80, 81 (C.A. 5,1965);N.L.R.B. v. R.C. Can Company,340 F.2d 433,434 (C.A. 5, 1965); and note the weight given to disre-gard of seniority;Nachman Corp. v. N.L.R.B.,337 F.2d421, 423-424 (C.A. 7, 1964). For discriminatory failureto rehire, seePratt and Whitney Aircraft Division ofUnited Aircraft Corp. v. N.L.R.B.,310 F.2d 676, 679(C.A. 5, 1962). For denial or reduction of Christmasbonus, seeN.L.R.B. v. Electric Steam Radiator Cor-poration,321 F.2d 733, 736-737 (C.A. 6, 1963);StarkCeramics, Inc. v. N.L.R.B.,375 F.2d 202, 204-206(C.A. 6, 1967);Sanitary Bag and Burlap Company Inc.,162 NLRB 1648. Notwithstanding Respondent's argu-ment "the possibility that some layoffs may have beeneconomically justified is no defense for the selection ofemployees for layoff on the basis of union adherence oraffiliation."N.I.R.B. v. Bedford-Nugent Corp,379 F.2d525 (C.A. 7, 1967). Nor is it necessary in order to con-demn the action that "antiunion motivation be the onlyreason for the discriminatory action complained of. It issufficient if it is a substantial reason, despite the fact that13CompareN L.R B v American Casting Service, Inc.,365 F.2d 168,172 (C.A. 7,1966). PRESTON PRODUCTS CO., INC.other reasons may also exist."Stark Ceramics Inc. v.N.L.R.B., supra,375 F.2d 206.(C.A. 6).2.Surveillance instruction not establishedParagraph 9(a) of the complaint alleged that Respond-ent "instructed and encouraged" its employees to en-gage in surveillance of the union activities of fellow em-ployees.The evidence, comprising the testimony of Respond-ent'sformer supervisor, Sangani, and of PresidentPreston, established that Sangani was instructed byPreston to watch employees generally for possiblesabotage, because of unexplained incidents in the pastthat looked like sabotage, and to watch specifically em-ployee Millbrooks for a suspected slowdown in produc-tion; but did not establish that Sangani was instructed andencouraged to observe the union activities of employeeMillbrooks or others.It is true that the same testimony provided corrobora-tion of President Preston's hostility to the Union andevidence that he had already made up his mind in thesummer of 1966 to rid Respondent of employee Mill-brooks because she had testified and filed Board chargesagainst the Respondent. However, it was clear from thewhole testimony, including the testimony of Sangani andPreston on the subject of alleged surveillance, that Pres-ident Preston knew when he talked to Sangani, who theUnion activists were and knew about their activity on be-half of the Union, including the obvious fact that em-ployee Millbrooks had testified adversely in the January1965 hearing and had gone to the Board with her separatelater charge. It would seem that Preston was not instruct-ing or encouraging Sangani to learn about and report theknown and obvious, but rather to discover whetherPreston's suspicions of physical mischief and slowdownin the plant were correct and to guard against any suchhappening.In the circumstances, the allegation of paragraph 9(a)of the complaint fails for lack of proof and I will recom-mend the dismissal of paragraph 9(a).III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.IV.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices in violation of Section 8(a)(1), (3), and(4) of the Act,I shall recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policiesof the Act.Because Respondent discriminatorily discharged em-ployees Essie Millbrooks and Estelle Hines, it will berecommendedthat theRespondent offer them immediateand full reinstatement to their former positions or to sub-stantially equivalent positions,without prejudice to theirseniority or other rights or privileges.Itwill be recom-mended that the Respondent make eachwhole for any195loss of earnings she may have suffered as a result of thediscrimination against her by payment of a sum of moneyequal to that which she normally would have earned aswages from February 24, 1967, the date of discharge, tothe date of the Respondent's offer of reinstatement, lessnet earnings, if any, during this period. The backpay shallbe computed on a quarterly basis as prescribed by theBoard inF.W. Woolworth Company,90 NLRB 289, ap-proved inN.L.R.B. v. Seven-Up Bottling Company ofMiami, Inc.,344 U.S. 344, and shall include interest at 6percent per annum as provided by the Board inIsisPlumbing & Heating Co.,138 NLRB 716, approved inPhilip Carey Manufacturing Company v. N.L.R.B.,331F.2d 720 (C.A. 6, 1964) cert. denied 379 U.S. 888, andcases cited.BecauseRespondentdiscriminatorilydeniedorreduced the Christmas 1966 bonuses of employees Mill-brooks,Hines, and Waregee Holt, it will be recom-mended that Respondent make them whole by payingthem the Christmas 1966 bonus computed according tothe formula of bonus paid to employees in similar posi-tions at Christmas 1966, with interest at 6 percent fromthe date of discrimination, December 23, 1966, to thedate the employees are made whole.Because the Respondent by its conduct violated funda-mental employee rights guaranteed by Section 7 of theAct, and because there appears from the manner of thecommission of this conduct a disposition to commit otherunfair labor practices, it will be recommended that theRespondent cease and desist from in any manner infring-ing upon the rights guaranteed employees by Section 7 ofthe Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532,536 (C.A. 4, 1941).Upon the basis of the foregoing facts and upon the en-tire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. TheUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.2.By interfering with, restraining, and coercing em-ployees in the exercise of their rights under Section 7 ofthe Act, and by discriminatorily discharging two of theemployees and discriminatorily reducing their Christmas1966 bonus and the bonus of a third employee, becauseof their union activities and because they testified adver-sely to Respondent in Board proceedings and filedcharges against Respondent under the Act, the Respond-ent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(1), (3), and (4) ofthe Act. These unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.The allegations of paragraph 9(a) of the complaintcharging Respondent with instructing and encouragingemployees to engage in surveillance of the union activi-ties of fellow employees were not proven and should bedismissed.RECOMMENDED ORDERUpon the basis of the foregoing facts and conclusionsof law, and upon the entire record in this proceeding, Irecommend that Preston Products Company, Inc., its of-ficers, agents, successors, and assigns, shall:350-212 0-70-14 196DECISIONSOF NATIONAL1.Cease and desist from:(a) Interfering with, restraining, or coercing its em-ployees in their union activities, or in concerted activitiesfor the purpose of collective bargaining, by discharge,layoff, denial or reduction of bonuses, or other reprisal.(b)Discouraging union membership by dischargingknown union adherents, by denying or reducing theirbonuses, or by discriminating in any other manner in re-gard to their hire, tenure, or any condition of their em-ployment.(c)Discharging, or denying or reducing bonuses, orotherwise discriminating against employees because theyhave filed charges or given testimony under the Act.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of their rights ofself-organization, to form, join, or assist the Union, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in con-certed activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from en-gaging in any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) and recognizedin Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to employees Essie Millbrooks and EstelleHines immediate and full reinstatement to their formerpositions or to substantially equivalent positions withoutprejudice to their seniority or other rights and privileges.and make them whole, in the manner set forth in the sec-tion of this Decision entitled "the Remedy," for any lossof earnings they may have suffered as a result of the dis-crimination against them.(b)Make whole employees Essie Millbrooks, EstelleHines, and Waregee Holt by paying them the Christmas1966 bonus computed according to the formula ofbonuses paid to employees in similar positions at Christ-mas 1966, with interest at 6 percent from December 23,1966, until the date they are made whole.(c)Preserve'and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms' of this Recommended Order.(d)Post at the Respondent's plant at Grand Rapids,Michigan, copies of the attached notice marked "Append-ix."14Copies of said notice, to be furnished by the Re-gionalDirector for Region 7, Detroit, Michigan, afterbeing duly signed by its authorized representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 7, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.1514 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesLABOR RELATIONS BOARDCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."15 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to-effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOTdiscourage your activity or member-ship in International Union,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica(UAW), AFL-CIO (theUnion),or anyother labor organization,by discriminating againstyou if you choose to engage in activity for or to jointhe Union or any other union, and WE WILL NOTdiscriminate against you because you have filedcharges or given testimony under the National LaborRelations Act.Because the Board found that we discriminated forall of these reasons when we fired employees EssieMillbrooks and Estelle Hines and when we denied orreduced the Christmas 1966 bonuses of employeesMillbrooks and Hines and of employee WaregeeHolt WE WILL offer to employees Essie Millbrooksand Estelle Hines full reinstatement to their old jobs,and WEWILLpay them for any loss of earnings thatthey suffered because we fired them, and WE WILLpay them and employee Waregee Holt their fullChristmas 1966 bonuses. If either employee Mill-brooks or employee Hines is in the Armed Forces ofthe United StatesWE WILL notifyher of her right tofull reinstatement upon application after dischargefrom the Armed Forces.WE WILL NOT discharge you or deny or reduceyour bonuses or engage in other reprisals because ofyour support of the Union or because you have filedormay file charges or have given or may givetestimony under the NationalLaborRelations Act.WE WILL respect the rights of our employees toself-organization,to form, join, or assist any labor or-ganization,or to bargain collectively concerningtermsorconditionsofemployment throughrepresentatives of their own choosing,or to refrainfrom any such activity;and WE WILL NOT interferewith, restrain,or coerce any employee in the exerciseof these rights,except as these rights might be af-fected by a contract validly made under the NationalLaborRelationsAct witha labor organization,whereby membership in the labor organization is acondition of employment after the 30th day followingthe date of the contract or the beginning of the in-dividual's employment,whichever is later. PRESTON PRODUCTS CO., INC.197DatedByPRESTON PRODUCTS COM-PANY, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan48226, Telephone 226-3200.